Citation Nr: 0432707	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  00-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability 
manifested by periodic shortness of breath.

3.  Entitlement to service connection for anterior costal 
chondritis.

4.  Entitlement to service connection for a disability 
manifested by abdominal discomfort with irregular bowel 
movements.

5.  Entitlement to service connection for a disability 
manifested by dizziness.

6.  Entitlement to service connection for panic attacks.

7.  Entitlement to service connection for a disability 
manifested by low back pain.

8.  Entitlement to service connection for hip arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1980 to June 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In that determination, the RO inter 
alia denied the claims listed on the title page above.  The 
appellant disagreed and this appeal ensued.  In July 2001 and 
December 2003, the Board remanded the case for additional 
evidentiary development.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part.  


REMAND

In its most recent remand, in December 2003, the Board 
ordered VA examinations to be conducted.  The central reason 
for these examinations was the need for medical opinions by 
VA specialists in determining the nature of the appellant's 
claimed disabilities and the likely etiology of these 
disorders, if possible to determine.  Four of the five 
examinations ordered were conducted, though none of the 
examination reports include an opinion as required by the 
Board's remand directives.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Make arrangements with the 
appropriate VA medical facilities for the 
appellant to be afforded a 
gastrointestinal examination to determine 
the existence and etiology of any 
disability manifested by abdominal 
discomfort with irregular bowel 
movements.  Send the claims folder to the 
examiners for review.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the appellant currently has 
abdominal discomfort with irregular bowel 
movements that are the result of chronic 
disability due to an undiagnosed illness 
or that are otherwise related to service.  
If abdominal discomfort with irregular 
bowel movements are not the result of 
chronic disability that can be medically 
linked or attributed to a chronic 
undiagnosed illness, or otherwise related 
to the appellant's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

2.  Make arrangements with the 
appropriate VA medical facilities for 
review by the relevant examiners of the 
orthopedic, pulmonary, neurology, and 
psychiatric examination reports prepared 
in May 2004.  Send the claims folder to 
the examiners for review.  Each examiner 
is directed to respond to the following 
inquiries.  

(a)  The orthopedic examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
appellant currently has anterior costal 
chondritis, low back pain, or hip 
arthralgia that are the result of chronic 
disability that is manifested by the 
reported pain that is due to an 
undiagnosed illness or that are otherwise 
related to service.  If anterior costal 
chondritis, low back pain, or hip 
arthralgia are not the result of chronic 
disability that is manifested by pain 
that can be medically linked or 
attributed to a chronic undiagnosed 
illness, or otherwise related to the 
appellant's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

(b)  The pulmonary examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
appellant currently has periodic 
shortness of breath that is the result of 
chronic disability due to an undiagnosed 
illness or that is otherwise related to 
service.  If periodic shortness of breath 
is not the result of chronic disability 
that can be medically linked or 
attributed to a chronic undiagnosed 
illness, or otherwise related to the 
appellant's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

(c)  The neurology examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
appellant currently has headaches or 
orthostatic dizziness that are the result 
of chronic disability due to an 
undiagnosed illness or that are otherwise 
related to service.  If headaches or 
orthostatic dizziness are not the result 
of chronic disability that can be 
medically linked or attributed to a 
chronic undiagnosed illness, or otherwise 
related to the appellant's military 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

(d)  The psychiatric examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the appellant currently has panic 
attacks that are the result of chronic 
disability due to an undiagnosed illness 
or that are otherwise related to service.  
If panic attacks are not the result of 
chronic disability that can be medically 
linked or attributed to a chronic 
undiagnosed illness, or otherwise related 
to the appellant's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, and he has the right to submit 
additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P.RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



